DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 JUNE 2021 has been entered.
Status of Claims
In the RCE filed on 28 JUNE 2021, Applicant has cancelled Claims 1-34 and added Claims 35-54.  Current pending claims for consideration are Claims 35-54. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 28 JUNE 2021, with respect to the claim objections, the 112(b) rejections have been fully considered and are persuasive.  The claim objections, the 112(b) rejections has been withdrawn. 
Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45 ends in a semicolon (;); it need to end in a period (.).  Appropriate correction is required.
Claim 49 objected to because of the following informalities:  There is an erroneous period (.) at the end of the “pumping deionized water” line.  This needs to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40, 41 , 45, 49, 50, 53, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the pump speed".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the robotic arm" in the instant claim, two instances.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner if each "the robotic arm" mentioned in Claim 40 is the first robotic arm, the second robotic arm.  Clarification is requested. 
Claim 41 recites the limitation "the robotic arm" in the instant claim, two instances.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims follow the same reasoning.  The same reasoning is for Claim 41.  
Dependent claims follow the same reasoning.  
Claim 45 recites the limitation "the computer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the deionized water pump".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the threshold weight".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "a common line" in the second to last line of the claim.  It is unclear if this is reference ‘common supply line’ previously mentioned in the claim or a different common line.  Clarification is requested. 
Claim 49 recites the limitation "the predicted volume".  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the display".  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the flow preventer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation "the pump speed".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 45 and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISHIGAMI, WO 97/33168.
Applicant’s invention is drawn towards a method. 
Regarding Claim 45, the ISHIGAMI reference discloses a method of titrating a solution, page 8 line 35-36, page 13-15, comprising the steps of: selecting one or more functional keys, via a keyboard in operable communication with a programmable logic controller, the functional keys corresponding to data, settings, and controls of at least one of the following: a solution pump, a drip chamber, an infusion pump, a sample cup, a scale, and a titrator, page 10 line 31-34, page 16 line 9-10; pumping a solution into a drip chamber via a solution pump,  page 13 line 23-page 14 line 4; dripping the solution from the drip chamber into a sample cup via an infusion pump wherein the sample cup is positioned on a scale, page 13 line 32-page 14 line 28, page 15 line 4-9; transporting the sample cup to a titrator once a threshold has been detected, page 14 line 27-28, page 15 line 4-20, wherein the sample cup is transported from the scale to the titrator by a robotic arm controlled by a computer, page 16 line 9-10, and wherein the solution is titrated by the titrator, page 15.
Additional Disclosure Included is: Claim 46: wherein the method of Claim 45, further comprising the step of: triggering a reaction, via the programmable logic controller, to increase or decrease the solution pump or the infusion pump to feed an additive, page 15 line 34-37, page 16 line 1-10, page 16 line 17 – page 17 line 8, program directs nozzle to push sample or supply solution to bath.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIGAMI, WO 97/33168, in view of JP 10-15782 to MISUZU and further in view of KILGORE, US Publication No. 2014/0013609 Al.
An English Machine Translation of the JP document has been obtained from https://www.j-platpat.inpit.go.jp and has been cited on the PTO-892, attached with this office action and has been used for the basis of the rejection below.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 35, the reference ISHIGAMI discloses a system for titrating a solution, Figure 4, fixed table 1 including measurement system with titrator 6, page 11 line 25-27, page 15 line 4-9, comprising: a first robotic arm to communicate with at least one of a plurality of supply lines, Figure 4, telescopic arm 2, page 11 line 25-27, page 15 line 4-9, each of the plurality of supply lines, Figure 4, nozzles 50a-c connects to solution, page 11 line 25-page 12 line 3, at least one of the plurality of supply lines to connect a solution pump and an infusion pump to a drip chamber, Figure 4, reaction baths 30a-c, page 11 line 25- page 12 line 3, page 16 line 9-10, computer, page 10 line 25-34; a solution pump, Figure 4, solution injecting pump 14, page 13 line 37 – page 14 line 4, and an infusion pump, Figure 4, solution sampling pump 12, page 14 line 22-28, each in fluid communication with at least one of the plurality of supply lines; a drain positioned under the drip chamber to permit one or more fluids to be discarded, Figure 4, page 12 line 16-24; a collection assembly comprising the infusion pump, a flow preventer, and a scale, the collection assembly to collect fluids in a sample cup transferrable via a second robotic arm from a scale to a titrator, wherein the scale measures the fluids disposed within the sample cup, page 10 line 25-34, page 15 line 4-9; and a computer comprising a memory and a programmable logic controller, wherein the programmable logic controller performs the following: activates the solution pump to 
The ISHIGAMI discloses the claimed invention, but is silent in regards to a second robotic arm. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date to include a second robotic arm to increase the ability to transfer things from one place to another and increase the reach of where items can go on/in the system and mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The ISHIGAMI reference suggests the claimed invention, but is silent in regards to the autonomous titrator cup dryer carriage including a plurality of pegs moving in a spiral from a top to a bottom of the autonomous titrator cup dryer carriage, each peg to receive the sample cup, a rail system to move the plurality of pegs, the rail system operated by a chain driven inside the autonomous titrator cup dryer carriage, and a reservoir positioned under the autonomous titrator cup dryer carriage to collect dripping fluid. 
 The MISUZU reference discloses a spiraled carousel dryer to receive sample containers, see Figure 1, abstract, Claim 1, endless spiral conveyor used for drying, [0026, 0031, 0036].
The MISUZU reference teaches the spiraled carousel dryer, but is silent in regards to a plurality of pegs to receive and dry the sample cup.
The KILGORE reference discloses a carousel dryer, abstract, Figure 1-3, drying rack for bottles, with at least one peg, [0005], at least one branch, Figure 1, at least one branch 20, designed for storing a cup, [0005] bottle after washing.
It would be obvious to one having ordinary skill in the art at the time the invention was made to combine the spiraled carousel dryer of MISUZU with the branched drying rack KILGORE et al to optimize storage space on the drying rack assembly, [0005], and the prevent jostling of cups or bottle upon movement of the dryer.
Furthermore, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention of ISHIGAMI with the spiraled carousel dryer suggested by the combination of MISUZU and KILGORE to three dimensionally save space as well as to improve the efficiency in drying, MISUZU [0006, 0036].  
Additional Disclosures Included by the combination are: Claim 36: wherein the system of Claim 35, wherein the programmable logic controller comprises a display and a keyboard, page 9 line 17-19, personal computer has display and keyboard, page 12 line 25-29.; Claim 37: wherein the system of Claim 36, wherein the programmable logic controller directs, through the flow preventer, page 10 line 25-34, a pump speed for each of the solution pump and the infusion pump, page 15 line 34-37, page 16 line 9-10.; Claim 38: wherein the system of Claim 37, wherein the programmable logic controller calculates the pump speed and a titrant concentration to determine one or more quantitative aspects of the fluids collected in the sample cup, page 15 line 34-37, page 16 line 9-10.; and Claim 39: wherein the system of Claim 38, wherein the programmable logic .
Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIGAMI, WO 97/33168, in view of JP 10-15782 to MISUZU in view of KILGORE, US Publication No. 2014/0013609 Al, and further in view of KAELIN, US Publication No. 2016/0157606 A1. 
Regarding Claim 40, the combination of references discloses the system of Claim 39, and ISHIGAMI further discloses a spraying mechanism, Figure 4, multipurpose nozzle 50a-c, page 11 line 33-35, page 15 line 21-30, wherein the processor directs the robotic arm to dump the solution from the cup after the solution is titrated, page 15 line 11-14; activates the spraying mechanism to spray the cup with a cleaning solution, page 15 line 21-30; and directs the robotic arm to transport the cup to another location, page 15 line 27-33, but is silent in regards to that location to a drying rack.
The ISHIGAMI reference teaches the claimed invention but is silent in regards to the robotic arm is to transport a sample cup to a dryer.
The KAELIN reference discloses a washing/strengthening station of glass articles in an ion exchange process, abstract, [0003,0050], Figure 9, where the overall system includes: a robotic arm, [0050, 0051]; a pump, [0050, 0053], and a computer comprising a memory and a processor, [0050, 0053], automatic control/conveyance, Figure 9, use of robotic arm indicates computer controller/processor, that activates solution to be pumped into a chamber/glass article, Figure 9, [0050]; and directs the robotic arm to transport the chamber/glass article, [0050]. Furthermore, the KAELIN reference discloses a spray mechanism, Figure 10, [0063], nozzle 622 sprays jet of de-ionized water, and a drying rack, Figure 10, magazine loader 602, [0050, 0063], wherein the robotic arm to transport the cup to the drying rack, [0050, 0063], Figure 9 and 10.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention to include a drying rack and wherein the robotic arm is programmed to transport the chamber/glass article to the drying rack as suggested by KAELIN to avoid any blunt force impact between the glass articles, KAELIN [0028], the allow each cup to dry after being treated to mitigate any introduction of flaws (or contaminants) to the cup once washed, KAELIN [0030].
Additional Disclosures Included are: Claim 41: wherein the system of Claim 40, wherein the programmable logic controller directs the robotic arm, page 15 line 34-37, page 16 line 9-10, but is silent in regards to transport the drip chamber from the solution pump to the infusion pump after the solution is pumped into the drip chamber.  ISHIGAMI   does teach that both a sample and solution are eventually titrated together to perform titration in a titration cup, page 10 line 12-24.
Since ISHIGAMI   discloses movements of the arm and the hand are controlled, it would be obvious to one having ordinary skill in the art at the time the invention was made to program the processor to control the robotic arm such that it transports the drip chamber from the solution pump to the infusion pump after the solution is pumped into the drip chamber, so that the series of the measuring works from supplying a sample to calculating the result of measurement can be automated, page 10 line 33-34.; Claim 42: wherein the system of Claim 41, further comprising a deionized water pump,  ISHIGAMI et al, page 17 line 1-8, nozzle is lower into reaction bath and washing water , distilled water , is supplied, but is silent in regards to wherein the programmable logic controller directs the robotic arm to transport the drip chamber to the deionized water  pump after the threshold weight has been reached; and activates the deionized water pump to pump a deionized water  into the drip chamber. ISHIGAMI et al does teach that contents of the titration cup are weigh intermittently throughout the titration process on Claim 43: wherein the system of Claim 42, wherein the deionized water and the solution are pumped through a common supply line, ISHIGAMI, Figure 4, tube 13, page 12 line 6, wherein the solution is flushed from a common line while the deionized water is pumped into the drip chamber, page 12 line 13-15, page 17 line 1-8.; and Claim 44.
Claims 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIGAMI, WO 97/33168, in view of KAELIN, US Publication No. 2016/0157606 Al.
Regarding Claim 47, the ISHIGAMI reference discloses further the steps of dumping the solution from the sample cup by the robotic arm after the solution has been titrated, page 15 line 21-30; spraying the sample cup with a cleaning solution via a spraying mechanism, page 15 line 21-30, however it is silent in regards to a step of transporting the sample cup to a drying rack via the robotic arm.  
The KAELIN reference discloses a washing/strengthening station of glass articles in an ion exchange process, abstract, [0003,0050], Figure 9, where the overall system includes: a robotic arm, [0050, 0051]; a pump, [0050, 0053], and a computer comprising a memory and a processor, [0050, 0053], automatic control/conveyance, Figure 9, use of robotic arm indicates computer controller/processor, that activates solution to be pumped into a chamber/glass article, Figure 9, [0050]; and directs the robotic arm to transport the chamber/glass article, [0050]. Furthermore, the KAELIN reference discloses a spray mechanism, Figure 10, [0063], nozzle 622 sprays jet of de-ionized water, and a drying rack, Figure 10, magazine loader 602, [0050, 0063], wherein the robotic arm to transport the cup to the drying rack, [0050, 0063], Figure 9 and 10.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention to include a drying rack and wherein the robotic arm is programmed to transport the chamber/glass article to the drying rack as suggested by KAELIN to avoid any blunt force impact between the glass articles, KAELIN [0028], the allow each cup to dry after being treated to mitigate any introduction of flaws (or contaminants) to the cup once washed, KAELIN [0030].
Regarding Claim 48, the combination above suggests the claimed invention, including ISHIGAMI teaches that both a sample and solution are eventually titrated together to perform titration in a titration cup, page 10 line 12-24, but is silent in regards to specifically disclosing a step of transporting the drip chamber from the solution pump to the infusion pump by the robotic arm after the solution is pumped into the drip chamber.  
Since ISHIGAMI   discloses movements of the arm and the hand are controlled, it would be obvious to one having ordinary skill in the art at the time the invention was made to program the computer or processor to control the robotic arm such that it transports the drip chamber from the solution pump to the infusion pump after the solution is pumped into the drip chamber, so that the series of the measuring works from supplying a sample to calculating the result of measurement can be automated, page 10 line 33-34.
Additional Disclosures Included are: Claim 49: wherein the method of Claim 48, further comprising the steps of. transporting the drip chamber to the deionized water pump by the robotic arm after the threshold weight has been reached, and pumping deionized water into the drip chamber via the deionized water pump, page 17 line 1-8, DI water is pumped through multipurpose nozzle 50, page 16 line 17-19, wherein. the deionized water and the solution are pumped through a common supply line, Figure 4, tube 13, page 12 line 6, wherein the solution is flushed from the common line while the deionized water is pumped into the drip chamber, page 12 line 13-15, page 17 line 1-8.; Claim 50: wherein the method of Claim 49, wherein a threshold is reached by a programmable logic controller performing the following steps; dripping the solution into the sample cup until a first threshold value is reached; reducing drip increments to a predetermined volume, wherein the predicted volume is input via a display and a keyboard in communication with the programmable logic controller; and continuing to drip a reduced increment until an Claim 51: wherein the method of Claim 50, wherein the equivalence point is stored in a memory, page 15 line 34-37, page 16 line 9-10.; Claim 52: wherein the method of Claim 51, further comprising the step of transporting the sample cup to one or more auxiliary analytics devices, page 15 line 9-20, page 10 line 31-34.; Claim 53: wherein the method of Claim 52, wherein the programmable logic controller directs, through the flow preventer, a pump speed for each of the solution pump and the infusion pump, page 15 line 34-37, page 16 line 9-10.; and Claim 54: wherein the method of Claim 53, wherein the programmable logic controller calculates the pump speed and a titrant concentration to determine one or more quantitative aspects of the fluids collected in the sample cup, page 15 line 34-37, page 16 line 9-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797